783 F.2d 195
7 ITRD 1976, 4 Fed. Cir. (T) 43
OAK LAMINATES D/O Oak Materials Group, Appellant,v.The UNITED STATES, Appellee.
Appeal No. 85-1873.
United States Court of Appeals,Federal Circuit.
Feb. 11, 1986.

David O. Elliott, Barnes, Richardson and Colburn, New York City, argued for appellant.  With him on the brief was Richard Haroian.
Veronica A. Perry, Commercial Litigation Branch, Dept. of Justice, New York City, argued for appellee.  With her on the brief were Richard K. Willard, Acting Asst. Atty. Gen., David M. Cohen, Director and Joseph I. Liebman, Atty. in Charge, Intern. Trade Field Office.
Before KASHIWA,* SMITH and NIES, Circuit Judges.
PER CURIAM.


1
Oak Laminates d/o Oak Materials Group (Oak Laminates) appeals from the decision in Oak Laminates d/o Oak Materials Group v. United States, 628 F. Supp. 1577 (1984), reh'g denied, 601 F. Supp. 1031 (Ct. Int'l Trade 1984), in which Chief Judge Re of the United States Court of International Trade held that Oak Laminates had not overcome the presumption of correctness that attached to the Customs Service's classification of the merchandise imported by Oak Laminates.  We affirm on the basis of these decisions.

AFFIRMED


*
 Judge Kashiwa retired on 7 January 1986.  Before his retirement he participated in the consideration and decision of this case.  Before Judge Kashiwa's retirement all members of the panel joined in this opinion